Citation Nr: 0402552	
Decision Date: 01/28/04    Archive Date: 02/05/04

DOCKET NO.  95-16 878A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for porphyria cutanea 
tarda (PCT) as secondary to Agent Orange exposure.

3.  Entitlement to service connection for a liver disorder as 
secondary to Agent Orange exposure.

4.  Entitlement to service connection for peripheral 
neuropathy as secondary to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel 


INTRODUCTION

The veteran had active service from June 1960 to September 
1971, and three years, nine months, and 18 days of prior 
service and active duty for training with the United States 
Army Reserves.  The Board of Veterans' Appeals (Board) 
further notes than an August 1994 administrative decision 
determined that an in-service conviction acted to bar the 
veteran from eligibility for Department of Veterans Affairs 
(VA) benefits relating to the period of July 8, 1969 to 
September 3, 1971.

This matter comes to the Board on appeal from a January 1995 
rating decision of the VA Regional Office (RO) in Los 
Angeles, California.

This appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify you if further 
action is required on your part.


REMAND

It appears that Disabled American Veterans has acted on the 
veteran's behalf since approximately 1979.  There is not in 
the claims folder, however, a power of attorney documenting 
the appointment of that organization.  Such a document may 
have become separated from the file.  The veteran has been 
requested by the RO to submit a completed VA Form 21-22 
appointing a service organization representative, but has not 
done so.  In any event, the veteran should again be provided 
a VA Form 21-22 and requested to complete and submit it.

Documents in the claims folder reflect that the veteran has 
been in receipt of Social Security Administration (SSA) 
benefits, and a copy of the SSA decision, in addition to the 
medical evidence relied upon in reaching that decision, may 
be relevant to the issues on appeal, and should be considered 
by the Board in determining the merits of the appeal.  See 
Masors v. Derwinski, 2 Vet. App. 181 (1992).

The Board further notes that with respect to the claim for 
service connection for PTSD, there are multiple diagnoses of 
PTSD, and while there was an effort to verify whether the 
veteran's unit was subjected to shelling in Vietnam during 
the period of March to September 1967, the August 1999 
written response from the Commandant of the Marine Corps 
suggested that the RO contact the Marine Corps Historical 
Center, History and Museum Division, Building 58, Washington 
Navy Yard, Washington, D.C. 20374-0580, and there is no 
indication that the RO sought to obtain information from this 
source.  There is also no indication that the RO sought to 
obtain information directly from the National Personnel 
Records Center (NPRC).  Accordingly, since there are 
diagnoses of PTSD and there are service records that confirm 
that the veteran's unit was at Dong Ha, Vietnam during the 
period of March to September 1967, the Board finds that 
further efforts should be made to confirm whether the 7th 
Communication Headquarters Company, 9th Marines sustained 
casualties and/or incoming rocket or other enemy fire while 
located at Dong Ha, Vietnam between March and September 1967.  
With respect to any claimed stressor for any other period of 
service, unless greater specificity is offered by the 
veteran, the Board finds that there is no reasonable 
expectation that further development would assist the 
veteran's claim.

Finally, the Board notes that its preliminary review of the 
record does not reflect current diagnoses of PCT or other 
skin disability, peripheral neuropathy, or a liver 
disability, and therefore, the Board has not specifically 
directed that the veteran be furnished with VA examinations 
to ascertain the etiology of any current disability 
associated with the skin, peripheral neuropathy, or liver 
dysfunction.  However, should further development reflect the 
existence of current disability associated with the skin, 
peripheral neuropathy, or the liver, the record should once 
again be reviewed to determine whether an examination is now 
warranted.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The veteran should be provided and 
asked to complete and return a VA Form 
21-22 if he desires representation by a 
veterans service organization.

2.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the veteran's claim for 
Social Security benefits, in addition to 
the medical records relied upon 
concerning that claim.

3.  The veteran should be asked to review 
the accounts of his alleged in-service 
traumatic events and add any additional 
information possible, including a 
comprehensive statement containing as 
much detail as possible regarding the 
stressors to which he alleges he was 
exposed during service.  The veteran 
should be asked to provide to the best of 
his ability any specific details to each 
of the claimed stressful events, such as 
dates, places, detailed descriptions of 
events, and identifying information 
concerning any other individuals involved 
in the events, including their names, 
ranks, units of assignment or any other 
identifying detail.  The veteran should 
indicate which of these alleged stressful 
events he is referring to when he writes 
relative to any specific incident.  It 
there are additional stressors, he should 
note those stressors and number them 
accordingly.

The veteran is advised that this 
information is vitally necessary to 
obtain supportive evidence of the 
stressful events and that he must be as 
specific as possible because without such 
details an adequate search for verifying 
information would be difficult or 
impossible.

4.  After the veteran has been afforded 
an opportunity to respond to the request 
set out in the above paragraph, but 
regardless of whether he responds, the 
National Personnel Records Center (NPRC) 
and the Marine Corps Historical Center, 
History and Museum Division, Building 58, 
Washington Navy Yard, Washington, D.C. 
20374-0580, should be contacted and 
requested to provide any additional 
information, including unit histories, 
which might corroborate the assertion 
that while the veteran was attached to 
the 7th Communication Headquarters 
Company, 9th Marines during the period 
between March and September 1967, this 
unit sustained casualties and/or incoming 
rocket or other enemy fire.  

5.  After pursuing any additional 
development deemed appropriate in 
addition to that requested above, the RO 
should readjudicate the claims.  If any 
benefit sought on appeal remains denied, 
the appellant and his representative 
should be provided a supplemental 
statement of the case and given the 
opportunity to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (previously known as the United States Court of 
Veterans Appeals prior to March 1, 1999, hereafter "the 
Court") for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West 2002) (Historical and Statutory Notes).  In addition, 
Veterans' Benefits Administration (VBA)'s Adjudication 
Procedure Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.43 and 
38.02.



	                  
_________________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


